995 So. 2d 1110 (2008)
David M. BOYLE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2039.
District Court of Appeal of Florida, Fifth District.
December 2, 2008.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
*1111 Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Novaton v. State, 634 So. 2d 607 (Fla.1994); Melvin v. State, 645 So. 2d 448 (Fla.1994); Dasher v. State, 956 So. 2d 1209 (Fla. 5th DCA 2007).
GRIFFIN, MONACO and COHEN, JJ., concur.